DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/20/2021 has been entered.
 

Disposition of Claims
Claims 6, 13, and 22-39 were pending.  Claims 1-5, 7-12, and 14-21 have been cancelled.  Amendments to claims 6, 13, and 32 are acknowledged and entered.  Claims 6, 13, and 22-39 will be examined on their merits.  

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2020/0040064, Published 02/06/2020.  Amendments to the specification presented on 11/20/2020 are acknowledged and entered.  
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.


Response to Arguments
Applicant's arguments filed 08/20/2021 regarding the previous Office action dated 02/23/2021 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been 


Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(New rejection.)  Claims 6, 13, and 22-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirements for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice .... reduction to drawings .... or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed.

In support of the claimed genera (any IgG Fc fragment for treatment of any pathogenic infection), the application discloses one example of determination of one Fc receptor (CD16a) binding site differing from one pathogen-derived Fc binding protein binding site (Herpes Simplex virus (HSV) gE (Us8))(¶[0204-0206]).  There is a similar interaction with cytomegalovirus (CMV) gp68 (Example 3 at ¶[0255]) and the Fc fragment; however, it is not clear that the binding site for any other FcyR and any other pathogen-derived Fc-binding protein will always differ.  Further, these herpesvirus-derived Fc binding proteins appear to be species-specific, as HSV1 gE only binds to human IgG Fc fragment, not murine IgG Fc fragments (¶[0210]).  Applicant notes bacterial protein A and protein G are IgG-binding proteins, but appear to bind mainly at the CH2-CH3 interface and not at the Fc fragment (¶[0207]).  Example 2 starting at ¶[0219] only appears to utilize full-length IgG molecules in the presence of S. aureus expressing protein A or protein G to show capture of monocytes; these examples do not appear to utilize Fc fragment only.  No derivatives or variants or mutants thereof of IgG Fc fragments are disclosed in any in vivo experiment that act as a therapeutic to any pathogenic infection aside from HSV1 expressing gE (¶[0210]).  It is not clear that the use of any type of IgG Fc fragment would be useful in this HSV1 experiment, however, as it is noted that gE only binds to human IgG and not murine IgG (¶[0210]).  It is not clear that any other protein aside from the human Fc fragment of IgG would have the capacity to act in this fashion, as is it not clear that any type of Fc fragment from any IgG (e.g. human, mouse, rat, goat, sheep IgG) would be useful in the method as claimed as it is noted that some of these pathogen Fc-binding proteins are species specific.  
 “Pathogens” can be any microorganism which causes disease in a host, and can include bacteria, viruses, fungi, parasites, protozoa, and prions.  SpA and SpG are well-documented type I bacterial Fc receptors.  Group A streptococci encode type II IgG Fc receptors, Human group G streptococci encode type III receptors, bovine beta-hemolytic group G streptococci encode type IV, and Streptococcus zooepidemicus encode type V receptors.  Fc receptors are found on certain protozoa, such as the pathogenic L. donovani and T. cruzi.  Fc receptor is an antibody receptor involved in antigen S. aureus expressing HSV-1 gE.)
Further, while the claims provide both a structure and a function, the application fails to draw any correlation between the two. In other words, there is no evidence that any Fc fragment binds to any FcyR and any pathogen-encoded Fc-binding protein at distinct binding sites, nor is it clear that any Fc fragment would be useful for treating all infections aside from alpha- or beta-herpesvirus infections aside from using only the Fc fragment specific to the species of which said herpesvirus normally infects.  These methods are attempting to claim a pathogen by what it does (expresses an Fc binding protein) rather than by what it is, as it is not clear what pathogens do or do not express Fc binding proteins aside from alpha and beta-herpesviruses (such as HSV1, HSV2, VZV, and CMV) and bacterium that comprise protein A, protein G, protein H, or M1 (e.g. Staphylococcus aureus, Streptococcus, or E. coli).  Moreover, no correlation has been made to which sequences, domains, or structures are required in order to achieve the claimed binding function that would result in a therapeutic benefit.  It is not clear if all Fc.gamma. receptors would be bound by this Fc fragment, or if only certain receptors from certain species can bind (with respect to Fc.gamma. receptors, there is type I, IIA, IIB1, IIB2, IIIA, and IIIB.)
Lastly, the Federal Circuit opinion in Amgen v. Sanofi No. 2017-1480 slip op. Fed. Cir. Oct. 5, 2017 (“Amgen”) has shown that mere possession of an antigen does not satisfy the written description requirement for possession of any antibodies that may bind to said antigen.  This recent finding is the current guidance utilized by the Office, and the opinion overrides the MPEP guidance regarding “newly Sanofi v. Amgen were clear insomuch that it is improper to attempt to claim a protein by its function.  
Thus, in view of the above, there would have been significant uncertainty as to which methods of therapeutic use of Fc fragments would be able confer the claimed function of binding to both a FcyR and Fc-binding pathogen protein at different sites and exert a positive therapeutic effect in a pathogen-infected host.  In view of this uncertainty and the lack of sufficient examples of the claimed genera, the claims are rejected for lack of adequate written description support.



Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim(s) 6, 22, 24-28, and 32-38 under 35 U.S.C. 102(a)(1) as being anticipated by Stavenhagen et. al. (US20070036799A1, Pub. 02/15/2007; hereafter “Stavenhagen”.) as evidenced by Hook et. al. (Hook LM, et. al. Human Herpesviruses: Biology, Therapy, and Immunoprophylaxis. Cambridge: Cambridge University Press; 2007. Chapter 63. Available from: https://www.ncbi.nlm.nih.gov/books/NBK47404/; hereafter “Hook”) is withdrawn in light of the amendments to the claims. 

(New rejection.)  Claim(s) 6, 22, 24-25, 27, 32, 33, 35, and 37-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dimitrov et. al. (WO2013138643A1, Pub. 09/19/2013; Priority 03/16/2012; hereafter “Dimitrov”.)


The claims are interpreted as being drawn to the following:
Claim 6 is drawn to a method of treating a subject infected with a pathogen expressing an Fc-binding protein comprising administering to the subject a therapeutically effective amount of a pharmaceutical composition consisting of an Fc fragment of an immunoglobulin G (IgG) antibody that binds to an FcyR on an immune effector cell at a first region and binds a pathogen- encoded Fc binding protein at a second region, wherein the first region is different than the second region.  
Further limitations on the method of claim 6 are wherein the IgG antibody is an IgG1 antibody (claim 22); wherein the Fc region of the IgG antibody comprises SEQ ID NO: 1 (claim 23); wherein the FcyR is CD16a (claim 24); wherein the pathogen is herpes simplex virus 1 (HSV-1)(claim 25); wherein the pathogen-encoded Fc binding protein is glycoprotein E (gE) (claim 26); wherein the pathogen is a cytomegalovirus (claim 27); wherein the pathogen-encoded Fc binding protein is 68kDa-glycoprotein (gp68)(NB:  gp68 appears to be known also as UL119; claim 28).
Claim 13 is drawn to a method for treating a cancer in a subject undergoing oncolytic viral therapy comprising administering to the subject a therapeutically effective amount of a pharmaceutical composition consisting of an Fc fragment of an immunoglobulin G (IgG) antibody that binds to a pathogen-encoded Fc binding protein but does not bind to an FcyR on an immune effector cell.  
Further limitations on the method of claim 13 are wherein the IgG antibody is an IgGI antibody (claim 29); wherein the Fc region of the IgG antibody comprises SEQ ID NO: 2(claim 30); wherein the oncolytic viral therapy comprises administering to the subject a recombinant oncolytic herpes simplex virus (oHSV)(claim 31); wherein the pathogen is herpes simplex virus 1 (HSV-1)(claim 33); wherein the pathogen-encoded Fc binding protein is glycoprotein E (gE)(claim 34); wherein the pathogen is a cytomegalovirus (claim 35); wherein the pathogen-encoded Fc binding protein is 68kDa-glycoprotein (gp68)(claim 36); wherein the IgG antibody is an IgG1 antibody (claim 37); wherein the FcyR is CD16a (claim 38); and wherein the Fc region of the IgG antibody comprises SEQ ID NO: 1 (claim 39).
Claim 32 is drawn to a method of activating natural killer (NK) cells in a subject infected with a pathogen, comprising administering to the subject a pharmaceutical composition consisting of an Fc fragment of an immunoglobulin G (IgG) antibody that binds to an FcyR on an immune effector cell at a 
The Prior Art
Dimitrov teaches monomeric Fc domain molecules and methods of use thereof (entire document; see abstract); wherein the Fc fragment can be used to treat an autoimmune disease, an inflammatory disorder, cancer, or infection with a pathogen in a subject by administration of a therapeutically effective amount of the Fc fragment or nucleic acids encoding said fragment, especially in the treatment of a viral infection (reference claims 28-31).  These Fc monomeric domains may be within pharmaceutically-acceptable carriers (p. 21, starting at ¶5), and the Fc monomers may be derived from IgG, especially human IgG1 (Fig. 1; p. 11, ¶2; instant claims 22, 29, 37) and can bind to Fc-gamma receptors, such as the atypical neonatal Fc receptor (FcRn)(p. 2, ¶1).  
In regards to claim 6, the recitation that “Fc fragment of an immunoglobulin G (IgG) antibody that binds to an FcyR on an immune effector cell at a first region and binds a pathogen- encoded Fc binding protein at a second region, wherein the first region is different than the second region” is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138 (CCPA 1946); In re Swinehart, 169 USPQ 226 (CCPA 1971); and In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).  A patent applicant is free to recite features of an apparatus either structurally or functionally. See In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 228 (CCPA 1971) (“ [T]here is nothing intrinsically wrong with [defining something by what it does rather than what it is] in drafting patent claims.”).  Yet, choosing to define an element functionally, i.e., by what it does, carries with it a risk. As our predecessor court stated in In re Swinehart, 439 F.2d at 213, 169 USPQ at 228:
where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on

Therefore, the feature of “Fc fragment of an immunoglobulin G (IgG) antibody that binds to an FcyR on an immune effector cell at a first region and binds a pathogen- encoded Fc binding protein at a second region, wherein the first region is different than the second region“ would be an inherent instant claim 32, and since Dimitrov teaches all the steps of the instantly claimed methods with the use of the broadly claimed products, Dimitrov anticipates the limitations of these methods as well.  Therefore, Dimitrov teaches every limitation with respect to instant claims 6 and 32.
Further, Dimitrov teaches the cell expression patterns and effector functions of Fc receptors are known, such as the FcyR CD16a on NK cells (Table 2; instant claims 24, 38).  Dimitrov teaches that herpesvirus infections, such as HSV-1, HSV-2, VZV, and CMV may be treatable through the use of the Fc monomer (pp. 20-21, ¶ bridging pages; p. 28, ¶2; pp. 34-35, ¶ bridging pages; pp. 47-48, ¶ bridging pages; pp. 60-61; ¶ bridging pages; instant claims 25, 27, 33, 35).  
For at least these reasons, Dimitrov teaches the limitations of instant claims 6, 22, 24-25, 27, 32, 33, 35, 37-38 and anticipates the instantly claimed invention.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 23 and 39 under 35 U.S.C. 103 as being unpatentable over Stavenhagen as applied to claims 6, 22, 24-28, and 32-38 above, and further in view of Sugano et. al. (Sugano S, Suzuki Y. Unnamed protein product [Homo sapiens].  GenBank: BAC85237.1.  Dep. 09/14/2006.; hereafter “Sugano”) and   
Silva-Martin et. al. (Silva-Martin N, et. al. Chain A, Ig Gamma-1 Chain C Region. PDB: 4CDH_A.  Dep. 11/13/20104.; hereafter “Silva-Martin”), is withdrawn in light of the amendments to the claims.

(Rejection withdrawn.)  The rejection of Claims 13 and 29-31 under 35 U.S.C. 103 as being unpatentable over Stavenhagen, Silva-Martin, and Sugano as applied to claims 6, 22-28, and 32-39 above, and further in view of Alvarez-Breckenridge et. al. (Alvarez-Breckenridge CA, et. al. Nat Med. withdrawn in light of the amendments to the claims.



Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below:
US20120244578A1- teaches soluble monomeric Fc fragments.  
US20130177555A1 teaches soluble monomeric Fc fragments.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648